Citation Nr: 0325266	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 decision by the RO in Huntington, 
West Virginia which, in pertinent part, denied service 
connection for PTSD.  In January 2003, the Board remanded the 
case to the RO for further procedural development.  The case 
was subsequently returned to the Board.

The Board notes that the veteran's claim for service 
connection was previously denied by the Board in a September 
1993 decision.  Even if the RO determined that new and 
material evidence was presented to reopen the claim, such is 
not binding on the Board; and the Board must first decide 
whether evidence has been submitted which is both new and 
material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In a September 1993 decision, the Board denied service 
connection for PTSD. Evidence received since the September 
1993 Board decision includes some evidence which is not 
cumulative or redundant of evidence previously considered, 
and some of the additional evidence, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial March 2001 rating decision, in 
the May 2001 statement of the case, in supplemental 
statements of the case dated in November 2001 and February 
2003, and in letters dated in October 2000 and January 2003 
have provided the veteran with sufficient information 
regarding the applicable rules.  These documents are 
incorporated by reference.  The veteran and his 
representative have submitted written arguments and 
testimony.  The letter, the statement of the case, and the 
supplemental statements of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran served on active duty in the Army from September 
1966 to August 1968, including service in Vietnam from 
November 1967 to August 1968.  His service personnel records 
indicate his military occupational specialty (MOS) in Vietnam 
was wireman.  His service personnel records show he received 
no awards or decorations that signify that he participated in 
combat actions.  While in Vietnam, he was assigned to 
Headquarters & Headquarters Battery (HHB), 7th Battalion, 13th 
Artillery.  His service medical records do not show a 
psychiatric disorder.

VA outpatient treatment records dated from 1977 to 1989 
reflect treatment for a variety of complaints, including 
headaches and memory loss.  Such records are negative for 
treatment of a psychiatric disorder.  In February 1989, the 
veteran reported a four-to-five-year history of difficulty 
remembering things for more than four to five days.  He said 
he used to drink a case of beer per night on Fridays and 
Saturdays, but had no alcohol for one year.  He said he 
otherwise had no problems.

In March 1989, the veteran filed a claim seeking service 
connection for PTSD.  He had not received private medical 
treatment since separation from service.  He contended that 
he incurred a nerve condition, depression, and memory loss in 
1971.

By a letter to the veteran dated in May 1989, the RO asked 
him to provide details of traumatic events in service.  The 
veteran did not respond.

At an August 1989 VA examination, the veteran complained of 
memory problems.  On examination, the was noted to be 
emotionally stable.  He reported that he used to see a 
psychologist for memory loss.  The diagnosis was history of 
memory loss, recent past.  Further workup was recommended.

Records from the Social Security Administration (SSA) dated 
in October 1990 reflect that the veteran was found to be 
disabled.  The veteran reported that he received mental 
health treatment in the late 1960s and early 1970s relative 
to a conviction for an altercation while drinking.  He 
attempted suicide in 1976 or 1977 following a divorce.  A May 
1989 SSA report of contact reflects that the veteran was 
examined by a social worker in April 1989, who diagnosed 
organic brain syndrome due to 18 years of alcohol abuse, and 
that a psychiatrist stated that due to his chronic abuse of 
alcohol, the veteran would experience some memory loss.  It 
was noted that the he was reportedly a Vietnam combat veteran 
but was not having any nightmares, flashbacks, or any other 
symptoms associated with having been in Vietnam.  The SSA 
noted that Dr. Lewis had diagnosed the veteran with 
generalized anxiety disorder.  The SSA determined that the 
veteran had severe generalized osteoarthritis and organic 
brain syndrome secondary to a history of chronic alcohol 
abuse.

At a November 1990 RO hearing, the veteran testified that 
during service, he was in Vietnam from October 1967 to August 
1968, and that he was a wireman.  He was stationed at landing 
zone English, next to Qui Nhon, for his entire tour and 
rarely left the base.  He was subjected to enemy action a 
couple of times.  He said mortars were coming in and "a lot 
of fire power" and choppers were coming in.  He said that it 
was a "pretty exciting night, made you pretty nervous."  
This occurred in approximately April or May 1968.  No one 
close to him was hurt.  The rounds were coming in just off 
the perimeter.  He was sleeping in his bunker when the attack 
began, and that he stayed in the bunker throughout the 
attack.  A couple of guys were killed in the next battery 
over from him, but he did not know them.  The next day they 
went out of the perimeter in a convoy and he saw several 
bodies lying beside the road.  He did not have to carry the 
bodies or count them.

At a December 1990 VA psychiatric examination, the veteran 
reported that he was in active combat in the Army.  He 
complained of problems with his nerves for the past three or 
four years, and related that he attempted suicide in 1977.  
The Axis I diagnoses were major affective illness 
(depression) and chronic alcoholism (in remission).  The 
examiner stated, "There does not appear to be significant 
symptomatology suggestive of a Post Traumatic Stress 
Disorder."

At a May 1992 VA examination, the veteran reported that 
during service in Vietnam, he recalled being under fire, 
stating, "A lot of artillery, a lot of shooting, generally 
at night."  He was unable to pinpoint any major stressors in 
relation to himself during the war.  The Axis I diagnoses 
were generalized anxiety disorder, recurrent, moderate, 
chronic, history of alcohol abuse (none since 1986 as stated 
by the veteran), and PTSD, mild.

In a September 1993 decision, the Board denied service 
connection for PTSD.  Evidence submitted since this decision 
is summarized below.

A November 1994 VA progress note from the mental health 
clinic reflects a diagnosis of major affective disorder, 
recurrent, moderate to moderate-severe in nature (due to 
dementia).  VA medical records dated from December 1994 to 
January 1995 reflect that the veteran presented with 
complaints of progressively worsening memory loss, was 
diagnosed with ventriculomegaly, hydrocephalus, and 
aqueductal stenosis, and underwent a left ventricular 
peritoneal shunt.

At a July 1995 VA psychiatric examination, the Axis I 
diagnoses were major affective disorder, recurrent, moderate 
to moderately severe in nature, with psychomotor retardation, 
and adjustment disorder with anxious and depressed mood, 
secondary to physical illness and situational factors.  The 
Axis III diagnoses included aqueductal stenosis, with status 
post ventriculoperitoneal shunt, and rule out early dementia 
(secondary to above).

At a July 1995 VA neurological examination, the diagnoses 
were status post ventriculoperitoneal shunt, probably for 
normal pressure hydrocephalus with progressive memory 
impairment and questionable early dementia, chronic tension 
headaches, and generalized anxiety disorder with depression.

In March 1997, the veteran submitted an application to reopen 
a claim for service connection for PTSD.

By a letter to the veteran dated in March 1997, the RO 
informed him that he needed to submit new and material 
evidence to reopen his previously denied claim for service 
connection for PTSD.

A December 1999 clinic progress note reflects that the 
veteran had severe memory loss.

VA medical records dated in 2000 reflect treatment for a 
variety of complaints, and primarily relate to treatment for 
recurrent depression.  An April 2000 treatment note shows 
that the veteran visited the Vet Center, was considering 
entering a PTSD group at the Center, and planned to file a 
claim for PTSD.  A July 2000 mental health clinic note shows 
that the veteran was seen for follow-up of PTSD.  A 
subsequent clinic progress note dated in July 2000 reflects 
Axis I diagnoses of major depression, recurrent, generalized 
anxiety disorder, and dementia associated with possible 
hydrocephalus placement in 1992, with shunt placement.  PTSD 
was not diagnosed.  Subsequent VA medical records reflect 
treatment for depression.

In July 2000, the veteran submitted an application to reopen 
a claim for service connection for PTSD.  He said, "I can't 
remember dates & names.  I do remember in Viet-nam we had to 
get in bunkers, chopers [sic] flying over us shooting M60s, 
batteries fired almost continuously.  To us it seem like 
forever.  I saw all those dead VC's laying around."  He 
enclosed a letter from his wife, who essentially stated that 
the veteran wanted to lie in bed and sleep all the time, and 
dreamed a lot.  She said he could not remember things.  He 
also enclosed a copy of an operational report - lessons 
learned, Headquarters, 7th Battalion, 13th Artillery, period 
ending January 31, 1968.  This document does not mention any 
combat operations or attacks regarding the veteran's unit 
(Headquarters & Headquarters Battery).  A highlighted section 
of the report pertains to the Battle of Tam Quan, from 
December 6 to 13, 1967, and documents that a fire base manned 
by Battery A, 7th Battalion, 13th Artillery received a probing 
mortar and small arms attack, and A and C Batteries fired.  

In January 2001, the RO received a letter from a readjustment 
counseling therapist at a Vet Center, reflecting that the 
veteran had been seen there since April 2000.  The veteran 
reported that during service in Vietnam, he was assigned to 
"Headquarters Battery A/7/13" and was headquartered at LZ 
English and Phu Cat but "was all over Vietnam".  He 
remembered being in numerous firefights and mortar attacks, 
in particular one shortly prior to Christmas 1967, when his 
unit received mortar attacks and probes by the enemy for 
days.  The diagnosis was PTSD.

At a February 2001 VA psychiatric examination, the veteran 
reported that during service he was a wireman and switchboard 
operator, and operated field phones.  He denied that he had 
any injury or direct combat.  He said, "We got hit three or 
four times, a lot of mortar rounds, explosions, and guys got 
killed in the Unit."  The Axis I diagnoses were major 
affective illness, depression, and alcohol dependence by 
history.  The examiner indicated that the veteran had 
problems with recurrent depression and anxiety, and used to 
have problems with alcohol, but he reportedly quit in 1987, 
and alcohol did not appear to be playing a role.  He worked 
mostly as a wireman and telephone operator in the service.  
He had some incoming fire, but his stressors were not out of 
the ordinary and not enough to justify the diagnosis of PTSD.  
The examiner added that the veteran had mild problems with 
some nightmares and intrusive thoughts about things that 
happened in Vietnam, but it did not seem to qualify him for 
the diagnosis of PTSD.

By a statement dated in April 2001, the veteran reported that 
he was receiving VA treatment for PTSD.  He enclosed 
highlighted copies of VA medical records dated in October 
2000 and February 2001 reflecting a diagnosis of PTSD related 
to Vietnam, as well as diagnoses of recurrent major 
depression, generalized anxiety disorder, and dementia.

VA outpatient treatment records dated from 2001 to 2002 
reflect treatment for PTSD.  A May 2001 mental health clinic 
note reflects Axis I diagnoses of major depression, 
recurrent, generalized anxiety disorder, PTSD related to 
Vietnam, and dementia related to hydrocephalus in 1992 with 
shunt placement.

In a May 2001 statement of the case, the RO determined that 
new and material evidence had been submitted to reopen the 
claim for service connection for PTSD, and then evaluated and 
denied the claim for service connection for PTSD.

At a July 2002 Board videoconference hearing, the veteran's 
representative essentially asserted that the veteran has PTSD 
due to stressors during service in Vietnam.  The veteran 
testified that his battalion underwent a mortar attack in 
December 1967.  He said that in another incident, choppers 
were shooting at Viet Cong on the outskirts of the perimeter, 
and he thought they were going to be overrun.  He said he 
stayed in his bunker throughout the attack, and the next day, 
saw several dead Viet Cong lying beside the road.  He said 
there was another mortar attack in approximately February or 
March.  The veteran's representative contended that morning 
reports showed that the veteran's company was in the midst of 
all this battle.  The veteran testified that some guys in 
"the next battery", Alpha Battery, were killed.

Analysis

In the present case, a claim for service connection for a 
psychiatric disorder was denied by the Board in September 
1993.  This decision is considered final, with the exception 
that the claim may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2002); Evans 
v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The 
definition of "new and material evidence" was recently 
revised, but the new version only applies to applications to 
reopen which are received by the VA on or after August 29, 
2001; thus the new version does not apply to the instant 
case, which was filed in July 2000.  See 66 Fed. Reg. 45,620, 
45,630 (2001) (codified as amended at 38 C.F.R. § 3.156(a) 
(2002)).]

When the Board denied the claim for service connection for a 
psychiatric disorder in September 1993, it considered the 
veteran's service medical records (which were negative for a 
psychiatric disorder) and his service personnel records which 
reflect that he was a wireman in Vietnam and did not receive 
any combat citations.  The Board also considered post-service 
medical records reflecting treatment for depression and 
generalized anxiety disorder, as well as memory loss.  The 
Board also considered a December 1990 VA examination which 
did not diagnose PTSD, and a May 1992 VA examination which 
diagnosed PTSD.  Also of record were the veteran's 
contentions regarding mortar attacks during service in 
Vietnam.

Additional evidence submitted since the September 1993 
decision includes VA medical records which reflect ongoing 
treatment for various psychiatric disorders, including 
depression and PTSD.  Such records merely reflect the 
continued existence of PTSD years after service, and are 
therefore cumulative, not new.  Thus the records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Id.

Additional evidence submitted since the September 1993 
decision also includes a copy of an operational report - 
lessons learned, Headquarters, 7th Battalion, 13th Artillery, 
period ending January 31, 1968.  Although this report does 
not specifically mention the veteran or his unit 
(Headquarters & Headquarters Battery, 7th Battalion, 13th 
Artillery) in the context of an attack by the enemy, it 
demonstrates that a fire base manned by Battery A, 7th 
Battalion, 13th Artillery received a probing mortar and small 
arms attack in December 1967, and raises the possibility that 
the veteran may have been exposed to this attack.  Hence this 
document is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The Board therefore finds that the previously denied claim 
for service connection for PTSD has been reopened by new and 
material evidence, and thus the claim must be reviewed on a 
de novo basis.  Manio, supra.

ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for PTSD, and the claim is 
granted to this extent only.

REMAND

The veteran contends that he has PTSD which is attributable 
to his military service. The Board is in agreement with the 
decision of the RO that new and material evidence has been 
submitted on the veteran's behalf, and that the issue of 
service connection for PTSD must be considered on a de novo 
basis.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).

VA examination and treatment records from recent years 
include, among various diagnoses, a diagnosis of PTSD said to 
be related to the veteran's Vietnam service experiences. 
There appears to be a satisfactory diagnosis of PTSD, and 
satisfactory medical linkage between the diagnosis and a 
purported service stressor. The outcome of the case turns on 
whether there is satisfactory proof of a service stressor.  
The veteran served in the Army and his service records 
indicate that while in Vietnam he primarily worked as a 
wireman.  Service records show no combat decorations or other 
evidence of participation in combat.  As it is not shown the 
veteran engaged in combat, his assertions of service 
stressors are not sufficient to establish the occurrence of 
such events. Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f) (2002); Pentecost 
v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  

A recent court decision indicates that a rocket attack at a 
large base in Vietnam may be a sufficient PTSD stressor, and 
a veteran's claimed personal exposure to the rocket attack 
will be satisfactorily corroborated by his presence with his 
unit which was known to be generally exposed to the rocket 
attack.  Pentecost, supra.

As noted by the veteran's representative, the file indicates 
there is a further VA duty to assist the veteran in 
developing facts pertinent to the claim.  The Board finds 
that VA has an additional duty to assist the veteran in 
attempting to verify his reported in-service stressors.  
Specifically, the veteran has reported that he was present at 
the time of a mortar attack in December 1967, and has 
reported that he was present during other mortar attacks in 
February or March 1968 and April or May 1968.  The RO should 
attempt to verify the veteran's reported stressors with the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), in light of the holding in Pentecost, supra.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
ask him to provide a more detailed 
statement regarding alleged service 
stressors.

3.  The RO should forward the veteran's 
statements of alleged service stressors 
(along with copies of his service 
personnel records and any other relevant 
evidence) to U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
and request that organization investigate 
and attempt to verify the alleged 
stressors.

3.  If any service events (which the 
veteran alleges to be stressors) are 
verified, then the RO should schedule the 
veteran for a VA psychiatric examination 
to diagnose or rule out PTSD, in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  

The RO should inform the examiner of the 
stressors which have been verified.  If 
PTSD is diagnosed, the doctor should 
clearly identify the claimed events which 
are considered stressors supporting the 
diagnosis, and the doctor should fully 
explain why the stressors are considered 
sufficient under the DSM-IV.

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  The RO should then review the claim 
for service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



